Order
The only argument in this criminal appeal is that when imposing sentence the *773district judge should have held defendant responsible for less than five kilograms of cocaine (an amount that led to a 140-month term of imprisonment).
The argument is unavailing, because the jury returned a special verdict concluding that defendant had conspired to distribute at least five kilograms of cocaine. This finding, beyond a reasonable doubt, makes it impossible to show that the district judge erred when finding by a preponderance of the evidence that defendant is responsible for five kilos. See United States v. Bequette, 309 F.3d 448 (7th Cir. 2002). Because this appeal is controlled by that recent decision, we grant counsel’s motion to waive oral argument. On the authority of Bequette, the judgment is
AFFIRMED.